United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburg, PA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-1413
Issued: December 21, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

On June 18, 2012 appellant filed for review of the nonmerit decision of the Office of
Workers’ Compensation Programs (OWCP) dated June 4, 2012, denying appellant’s request for
reconsideration. The appeal was docketed as No. 12-1413.
Having reviewed the case record submitted by OWCP, the Board finds that this case is
not in posture for a decision.

On April 10, 2008 appellant, then a 48-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on April 7, 2008 he sustained back pain and right leg weakness
when he was delivering mail on his route and carrying a very heavy bag of mail.1
By letter dated April 24, 2008, the employing establishment stated that appellant had
been out of work for four years under Claim No. xxxxxx939 and was cleared to return to work
on March 17, 2008. The employing establishment noted that appellant returned to full duty on
April 7, 2008 when he alleged that he sustained a back spasm in this claim, Claim
No. xxxxxx002.
By decision dated July 25, 2008, OWCP denied appellant’s claim finding that the
evidence of record failed to establish that the claimed medical condition was causally related to
the accepted April 7, 2008 employment incident.
On August 20, 2008 appellant requested an oral hearing before the Branch of Hearings
and Review.
At the March 17, 2009 telephone hearing, appellant testified that he returned to work on
March 17, 2008 where he answered telephones after a long period of absence from employment
due to another work injury. He performed that job until April 7, 2008 when he was released to
full duty and began delivering mail. Appellant stated that on that date, he was carrying a large
bag of mail which aggravated his back injury.
By decision dated May 22, 2009, the Branch of Hearings and Review affirmed OWCP’s
July 25, 2008 decision because the evidence of record failed to establish that appellant’s back
injury was causally related to the accepted April 7, 2008 employment incident.
By letter dated September 4, 2009, appellant requested reconsideration of the May 22,
2009 decision.
1

The Board notes that appellant has additional compensation claims which are distinct from this claim currently
on appeal but have some relevance to factual matters. This is because the claims involve the same body parts and
were being developed during a period close to this traumatic injury claim. The following claims are not before the
Board. Appellant had a prior traumatic injury on February 22, 2003 when he fell five feet when porch stairs failed.
The claim was accepted for lumbar strain and thoracic strain, Claim No. xxxxxx842. Appellant also injured himself
on December 15, 2003 while delivering mail on that date in the performance of duty. The claim was accepted for
lumbar strain and thoracic strain, Claim No. xxxxxx939. The two claims have since been combined, Claim
No. xxxxxx939.
On March 13, 2004 appellant stopped work due to a recurrence of a disability, Claim No. xxxxxx939.
On April 11, 2008, appellant filed a recurrence of disability (Form CA-2a) alleging that the employing
establishment did not have work available for him after he hurt his back when he had to carry mail on route which
was too heavy. Appellant stated that the recurrence was related to his December 15, 2003 injury and occurred on
April 7, 2008, Claim No. xxxxxx939.
On May 6, 2009, appellant filed an occupational disease (Form CA-2) alleging that he alleging that he aggravated
his thoracic degenerative disc disease and chronic lumbar thoracic sprain as a result of his federal employment
duties. Appellant stated that he first became aware of his condition on February 22, 2003 and of its relationship to
his employment on April 7, 2008, Claim No. xxxxxx251.

2

By decision dated December 16, 2009, OWCP affirmed the May 22, 2009 decision
finding that the evidence of record failed to establish that appellant’s injury was causally related
to the April 7, 2008 employment incident.
By letter dated December 10, 2009, appellant requested reconsideration of OWCP’s
December 16, 2009 decision.
By decision dated March 15, 2011, OWCP affirmed its December 16, 2009 decision
because the additional evidence submitted failed to establish that appellant’s medical condition
was causally related to the accepted April 7, 2008 employment incident. It noted that appellant
had 12 workers’ compensations claims on record and 2 retired claims for a total of 14 workers’
compensation claims.2 OWCP stated that review of the additional factual and medical evidence
either did not pertain to the present claim or failed to provide a well-rationalized opinion
establishing that appellant’s condition was causally related to the April 7, 2008 employment
incident.
By letter dated March 9, 2012, appellant requested reconsideration of OWCP’s March 15,
2011 decision. He argued that a January 25, 2011 OWCP decision stated that Claim No.
xxxxxx002 and Claim No. xxxxxx939 were doubled. Appellant also argued that OWCP
adjudicated his October 10, 2008 recurrence claim based on a May 14, 2009 second opinion
examination, Claim No. xxxxxx939. He noted that OWCP’s April 22, 2009 statement of
accepted facts provided for this examination referenced an April 7, 2008 injury. Appellant
further stated that OWCP’s March 15, 2011 decision demonstrated clear evidence of error and
the issue should not have been causal relationship but suitability.
By decision dated June 4, 2012, OWCP denied appellant’s request for reconsideration
finding that he neither raised substantive legal questions nor included new and relevant evidence.
The Board notes that a January 25, 2011 OWCP decision for Claim No. xxxxxx939 states
that this claim, Claim No. xxxxxx002 was doubled into Claim No. xxxxxx939. The Board finds,
however, that based on review of the record, it appears that Claim No. xxxxxx002 was not
doubled with Claim No. xxxxxx939. Both of appellant’s claims involve similar lumbar
conditions and are being developed during a period close to this traumatic injury claim. As new
medical evidence was submitted in Claim No. xxxxxx939 after OWCP’s last March 15, 2011
merit decision in Claim No. xxxxxx002, the medical evidence contained in Claim No.
xxxxxx939 will necessarily bear directly on appellant’s claim for compensation in this claim,
Claim No. xxxxxx002.
Because it is essential for the Board to review the medical evidence contained in Claim
No. xxxxxx939 in order to render a full and fair adjudication of the present appeal, this case will
be remanded to OWCP to consolidate case files, Claim No. xxxxxx939 and Claim No.
xxxxxx002. On remand OWCP should prepare a statement of accepted facts which includes an
employment history, details regarding appellant’s various OWCP claims, the conditions accepted
by OWCP, specific functions performed by appellant in each position and the restrictions

2

The Board notes that information regarding appellant’s additional claims is not currently before the Board.

3

imposed by appellant’s treating physicians. Reconstruction of the record will be followed by a
de novo decision on the merits of the claim, in order to protect appellant’s appeal rights.
IT IS HEREBY ORDERED THAT Office of Workers’ Compensation Programs’
June 4, 2012 decision be set aside and the case remanded for further development consistent with
this order of the Board.
Issued: December 21, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

